         Case 6:18-cv-00015-ADA Document 96 Filed 06/18/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


RODRICK JACKSON,                                 §
            Plaintiff                            §
                                                 §
-vs-                                             §
                                                 §
CITY OF HEARNE, TEXAS, JOHN NARON,               §
PEE WEE DRAKE, RUBEN GOMEZ,                      §                 W-18-CV-00015-ADA
EMMETT AGUIRRE, MARGARET                         §
SALVAGGIO, BRYAN F. RUSS, JR., THOMAS            §
WILLIAMS, STEPHEN YOHNER,                        §
STEPHANIE RODRIGUEZ, PAT                         §
ARMSTRONG, HAZEL EMBRA, JOYCE                    §
RATTLER,                                         §
             Defendants                          §

                                      FINAL JUDGMENT

       In accordance with the Order Dismissing Plaintiff’s Claims with Prejudice (ECF No. 95),

the Court enters its Judgment.

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff take nothing, that the

action be dismissed with prejudice, and that the parties bear their own costs of action.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any relief not

specifically granted in this Judgment is DENIED.

       SIGNED this 18th day of June, 2019.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
